UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported): November 24, 2015 CANNLABS, INC. (Exact Name of Registrant as Specified in Charter) Nevada 333-155318 20-5337455 (State or other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification No.) 3888 E. Mexico Ave., Suite 202 Denver, CO 80210 (Address of principal executive offices) (Zip Code) (303) 309-0105 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.02Termination of a Material Definitive Agreement. On November 24, 2015, Carbon Bond Holdings, Inc. (“Carbon Bond”), which is a wholly owned subsidiary of CannLabs, Inc., a Nevada corporation (the “Company”) terminated the Administrative Services Agreement and the Technology License Agreement with CannLabs, Inc., a Colorado corporation (“CannLabs Colorado”) effective immediately.The Company and Carbon Bond are in the process of evaluating strategic relationships with other licensed cannabis testing laboratories in Denver, Colorado and other areas.Carbon Bond will continue to provide consulting services to the cannabis industry as well as testing of hemp products. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CANNLABS, INC. Dated: November 25, 2015 /s/ Mark Mirken Mark Mirken Chief Executive Officer
